EXHIBIT 1
5/10/2020                                              How Bail Works | Padilla Bail Bonds | Sacramento, CA




                                    Call Toll FREE
                                    888-449-2663



    HOW BAIL WORKS

    HOW BAIL WORKS AND OTHER FREQUENTLY ASKED QUESTIONS
    Everyone know bail bonds exist. However, most people don’t
    understand what a bail bond is or how bail works. We’re here to                                           Call Toll FREE
    answer all of these questions (and many others) to help make                                              888-449-2663
    the bail bonds process as simple as possible.

    A bail bond is an “insurance policy” that serves the sole purpose of making sure that defendants appears in court. As bail
    bondsmen, we underwrite the bail bond securing a co-signer (or co-signers) that will guarantee these appearances in
    court. Collateral such as your car or property is not required with a quali ed co-signor.

    The cost of a bail bond is 10% of the bail amount and is regulated by the California Department of Insurance and cannot
    legally be discounted.

    Below you will nd a video giving answers to the most common questions asked by bail bonds customers. If you have
    any further questions, please feel free to call us at (916) 446-2663 or toll free (888) 449-2663, 24 hours a day.



                 Greg Padilla Bail Bonds Sacramento - FAQ




            How does a Bail Bond Work?

            How much does a bail bond cost?

https://www.padillabailbonds.com/how-bail-works-faq/                                                                             1/3
5/10/2020                                               How Bail Works | Padilla Bail Bonds | Sacramento, CA

            That depends on the bail set by a judge, which is determined by a number of factors. These include the o ence the
            defendant is charged with, the defendant’s previous record and their estimated ight risk. The cost of the bail bond
            itself is regulated by the State of California and is 10% of the bail amount, with a minimum of $500.



             Does the full amount of the bond have to be paid?

             Is the premium returned upon the case being dismissed or completed ?

             What should be done if someone misses court while out on bail?

             How do I know when my bail bond is completed and the co-signers and the defendant are no longer liable

    for the bail bond?

             What happens if I miss a payment?




                                                        Call Us: 916-446-2663




                                                       Missed Your Court Date?




                                                        Download Bail Forms




    Stay Connected!




    Call Toll FREE

    888-449-2663



https://www.padillabailbonds.com/how-bail-works-faq/                                                                              2/3
5/10/2020                                              How Bail Works | Padilla Bail Bonds | Sacramento, CA

    Greg Padilla Bail Bonds
    530 I Street
    Sacramento, CA 95814

    Immediate services in any jail in California.
    Nationwide service available.

    Topo Padilla Insurance Lic#: 1639213
    Greg Padilla Insurance Lic#: 1570027


    Stay Connected with GPBB!




    Get Started Here…

    Bail bonds are something everybody knows, about, but not many people understand what a bail bond is or how bail
    works. The process, and the cost, of posting a bond are a mystery to many.

    Padilla Bail Bonds is here to answer all of these questions (and many others) to help make the bail bonds process as
    simple as possible.



                                                                Start Here



    Review Us on Google


                 Google Rating
                 4.8
                 Based on 108 reviews




            Make Payment Online




    Copyright © 2020 Greg Padilla Bail Bonds. All Rights Reserved
    Privacy Policy | Terms of Use




https://www.padillabailbonds.com/how-bail-works-faq/                                                                       3/3
